I dissent from the order denying a rehearing, for the following reasons: —
This case differs from the Linda Vista and other like cases in two important particulars.
1. It is charged in the complaint that the decree of confirmation was obtained by fraud. The facts constituting the alleged fraud are perhaps insufficient, as pleaded, to sustain the charge, but if it is permissible in a proceeding of this kind to attack the decree of confirmation for fraud, the plaintiff should have leave to amend. The opinion assumes, however, that the attack is collateral, and not permissible in this proceeding, however conclusively the fraud in obtaining the decree might be alleged and found. In other words, it seems to be considered either that a decree affirming the regularity of the organization of an irrigation district is beyond the reach of attack for fraud in its procurement, or that the state or other aggrieved party must first commence and prosecute to a successful conclusion a separate action to invalidate the decree of confirmation before attempting to call in question the proceedings in the board of supervisors. I do not assent to either proposition. I know of no reason why a decree of confirmation obtained by fraud may not be set aside in a proper proceeding; and if it may be set aside upon that ground, I know of no reason why the state — as a party bound by the decree — may not in one action attack the decree, and the proceedings of the board of supervisors which it was designed to confirm. *Page 294 
2. The decree of confirmation was objected to upon the ground that the court never acquired any jurisdiction of the res. The petition for confirmation is a proceeding in rem, and the res
is the irrigation district. The petition in this case contained no description of the alleged district more definite than this: that it was situated partly in San Bernardino County and partly in San Diego County. This being the case, the point is made in the briefs, and strenuously argued, that the court never acquired any jurisdiction to affirm the existence of the district. No notice of this point is taken in the opinion, and I agree with the petitioners, that it called for a decision. There being no sufficient description of the district in the petition, it is certainly not unreasonable to contend that no one was called upon to answer or resist the petition to have it decreed a valid organization.